Exhibit 10.3

Federal Signal Corporation

2005 Executive Incentive Compensation Plan (2010 Restatement)

Performance Based Restricted Stock Unit Award Agreement

You have been selected to receive a grant of Performance Based Restricted Stock
Units pursuant to the Federal Signal Corporation 2005 Executive Incentive
Compensation Plan (2010 Restatement) (the “Plan”), as specified below:

 

Employee:   

 

   Date of Grant:   

 

  

Earnings Per Share Target:    $.60    Earnings Per Share Threshold:    $.45   
Earnings Per Share Maximum:    $.75   

 

Performance Based Restricted Stock Units Granted:   

 

 

Performance Period: January 1, 2013 through December 31, 2013

Vesting Period: January 1, 2013 through December 31, 2015

This Award shall be subject to the terms and conditions prescribed in the Plan
and in the Federal Signal Corporation Performance Based Restricted Stock Unit
Award Agreement No. 2013 attached hereto. The target, threshold and maximum
values set forth above may be adjusted for any acquisitions or divestitures as
determined by the Administrator.

This document constitutes part of the prospectus covering

securities that have been registered under the Securities Act of 1933.

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
on this              day of                     .

 

FEDERAL SIGNAL CORPORATION By:  

 

Title:  

 

  Company By:  

 

  Employee



--------------------------------------------------------------------------------

FEDERAL SIGNAL CORPORATION

PERFORMANCE BASED RESTRICTED STOCK UNIT

AWARD AGREEMENT NO. 2013

The Company established the Federal Signal Corporation 2005 Executive Incentive
Compensation Plan (2010 Restatement) (the “Plan”) pursuant to which options,
stock appreciation rights, restricted stock and stock units and performance
shares covering an aggregate of 7,800,000 shares of the Stock of the Company may
be granted to employees and directors of the Company and its Subsidiaries;

The Board of Directors of the Company, and the Administrator of the Plan
appointed by the Board of Directors, has determined that the interests of the
Company will be advanced by encouraging and enabling certain of its employees to
own shares of the common stock of the Company, and that Employee is one of those
employees;

NOW, THEREFORE, in consideration of services rendered and the mutual covenants
herein contained, the parties agree as follows:

 

Section 1. Definitions

As used in this Award Agreement, the following terms shall have the following
meanings:

A. “Award” means the award provided for in Section 2.

B. “Board of Directors” means the Board of Directors of the Company.

C. “Change in Control” shall have the meaning ascribed to such term in the Plan.

D. “Company” means Federal Signal Corporation.

E. “Date of Grant” of Performance Based Restricted Stock Units means the date
set forth on the Award Agreement applicable those Units.

F. “Earnings Per Share from Continuing Operations” means diluted (loss) earnings
per share from continuing operations determined in accordance with GAAP and as
reported in the Company’s Form 10-K for the respective year, subject to certain
discretionary adjustments as approved by the Administrator.

G. “Earnings Per Share Maximum” means the maximum level of Earnings Per Share
from Continuing Operations set forth in the Award Agreement.

H. “Earnings Per Share Target” means the target level of Earnings Per Share from
Continuing Operations set forth in the Award Agreement.

I. “Earnings Per Share Threshold” means the threshold level of Earnings Per
Share from Continuing Operations set forth in the Award Agreement.

J. “Employee” means the individual shown as the recipient of an award of
Performance Based Restricted Stock Units, as set forth on the Award Agreement
applicable those Units.

K. “GAAP” means U.S. generally accepted accounting principles.

L. “Performance Based Restricted Stock Unit” means the obligation of the Company
to transfer the number of shares of Stock to Employee prescribed in Section 2,
at the time provided in Section 5 of this Award Agreement, provided such
Performance Based Restricted Stock Unit is vested at such time.

M. “Performance Period” means the calendar year period set forth in the Award
Agreement.

N. “Permanent Disability” means Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months.



--------------------------------------------------------------------------------

O. “Stock” means the common stock of the Company.

P. “Subsidiary” means any corporation or other legal entity, other than the
Company, in an unbroken chain of entities beginning with the Company if, at the
relevant date, each of such entities, other than the last entity in the unbroken
chain, owns stock or other comparable interests possessing fifty percent or more
of the total combined voting power with respect to one of the other entities in
such chain.

Q. “Vesting Period” means the three consecutive calendar year period set forth
in the Award Agreement.

 

Section 2. Award

Subject to the terms of this Award Agreement, the Company awarded to Employee
the number of Performance Based Restricted Stock Units set forth on the Award
Agreement applicable to those Units, effective as of the Date of Grant set forth
on such instrument.

A Performance Based Restricted Stock Unit Award entitles the Employee to receive
a whole number of shares of Stock equal to a percentage, from zero to two
hundred percent, based on the Earnings Per Share from Continuing Operations
during the Performance Period, of the number of Performance Based Restricted
Stock Units that are subject to the Award, as described in this Section.

The number of shares of Stock determined under this Section 2 based on the
Company’s Earnings Per Share from Continuing Operations (including deemed
Earnings Per Share from Continuing Operations in the event of either a Change in
Control or a qualifying employment termination on a Divestiture Date that occurs
during the Performance Period) are referred to in this Award Agreement as earned
Shares. The Employee shall only be eligible to receive a distribution of earned
Shares after they have become vested under either Section 4 or Section 4.1 of
this Award Agreement. The date on which earned and vested Shares are
distributable is set forth in Section 5 of this Award Agreement.

If the Company’s Earnings Per Share from Continuing Operations is less than the
Earnings Per Share Threshold, the Employee shall be entitled to receive no
shares of Stock with respect to the Performance Based Restricted Stock Units
subject to the Award. If the Company’s Earnings Per Share from Continuing
Operations is equal to the Earnings Per Share Threshold, the Employee shall be
entitled to receive shares of Stock equal to fifty percent (50%) of the
Performance Based Restricted Stock Units subject to the Award. If the Company’s
Earnings Per Share from Continuing Operations is equal to the Earnings Per Share
Target, the Employee shall be entitled to receive shares of Stock equal to one
hundred percent (100%) of the Performance Based Restricted Stock Units subject
to the Award. If the Company’s Earnings Per Share from Continuing Operations is
equal to or greater than the Earnings Per Share Maximum, the Employee shall be
entitled to receive shares of Stock equal to two hundred percent (200%) of the
Performance Based Restricted Stock Units subject to the Award.

If the Company’s Earnings Per Share from Continuing Operations is an amount
between the Earnings Per Share Target and, as applicable, the Earnings Per Share
Threshold or the Earnings Per Share Maximum, the Employee will receive a
percentage of the Performance Based Restricted Stock Units subject to the Award
determined through straight line interpolation to Earnings Per Share Target. For
example, if the Company’s Earnings Per Share from Continuing Operations is
$0.75, the Earnings Per Share Target is $1.00 and the Earnings Per Share
Threshold is $.50, the Employee shall be entitled to receive shares of Stock
equal to 75% of the Performance Based Restricted Stock Units subject to the
Award.

This grant of Performance Based Restricted Stock Units shall not confer any
right to the Employee (or any other Employee) to be granted Performance Based
Restricted Stock Units or other awards in the future under the Plan.

 

Section 3. Bookkeeping Account

The Company shall record the number of Performance Based Restricted Stock Units
granted hereunder to a bookkeeping account for Employee (the “Performance Based
Restricted Stock Unit Account”). Employee’s Performance Based Restricted Stock
Unit Account shall be reduced by the number of Performance Based Restricted
Stock Units, if any, forfeited in accordance with Section 4 and by the number of
Performance Based Restricted Stock Units with respect to which shares of Stock
were transferred to Employee in accordance with Section 5.



--------------------------------------------------------------------------------

Section 4. Vesting

Subject to the accelerated vesting provisions provided below, earned Performance
Based Restricted Stock Units subject to the Award shall vest on the last day of
the Vesting Period, if Employee remains employed by the Company or its
Subsidiaries through such date.

For the avoidance of doubt, if the Company fails to achieve at least the
Earnings Per Share Threshold, an Employee shall be entitled to receive no shares
of Stock with respect to the Performance Based Restricted Stock Units subject to
the Award (as described in Section 2), unless the deemed Earnings Per Share from
Continuing Operations provisions in this Section specifically modify such
result.

If, during the Performance Period, while employed by the Company or its
Subsidiaries:

A. The Employee dies or experiences a Permanent Disability, the Performance
Based Restricted Stock Units subject to the Award shall be vested, pro rata
(based on the number of full and partial months of the Employee’s employment
during the Performance Period divided by twelve), based on Earnings Per Share
from Continuing Operations during the Performance Period; or

B. A Change in Control occurs, the Performance Based Restricted Stock Units
subject to the Award shall be vested, pro rata (based on the number of full and
partial months during the Performance Period before the date of the Change in
Control, divided by twelve), and the Earnings Per Share from Continuing
Operations shall be deemed to be 100% of the Earnings Per Share Target,
regardless of actual performance.

If, after the Performance Period but during the Vesting Period, while employed
by the Company or its Subsidiaries:

A. The Employee dies or experiences a Permanent Disability, earned Performance
Based Restricted Stock Units subject to the Award shall be immediately fully
vested, based on Earnings Per Share from Continuing Operations during the
Performance Period; or

B. A Change in Control occurs, earned Performance Based Restricted Stock Units
subject to the Award shall be immediately fully vested, based on Earnings Per
Share from Continuing Operations during the Performance Period.

Except as provided in Section 4.1 below, in the event of the termination of
employment of Employee with the Company and its Subsidiaries for any other
reason before the end of the Vesting Period, all Performance Based Restricted
Stock Units that are not vested at the time of such termination of employment
(after first taking into account the accelerated vesting provisions of this
Section 4) shall be forfeited.

 

Section 4.1 Acceleration of Vesting of Shares in the Event of Divestiture of
Business Segment

In the event that the “Business Segment” (as that term is defined in this
Section below) in which the Employee is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section below) is the
subject of a “Divestiture of a Business Segment” (as that term is defined in
this Section below), and such divestiture results in the termination of the
Employee’s employment with the Company and its Subsidiaries for any reason, the
Performance Based Restricted Stock Units subject to the Award shall be vested:
(A) in the case of a Divestiture of a Business Segment during the Performance
Period, pro rata, based on the number of full and partial months of Employee’s
employment during the Performance Period before the Divestiture Date, divided by
twelve; or (B) in the case of a Divestiture of a Business Segment after the
Performance Period but during the Vesting Period, fully. If the Divestiture Date
occurs during the Performance Period, the Earnings Per Share from Continuing
Operations shall be deemed to be 100% of the Earnings Per Share Target,
regardless of actual performance. If the Divestiture Date occurs after the
Performance Period but during the Vesting Period, the Earnings Per Share from
Continuing Operations during the Performance Period shall control.

For purposes of this Award Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate business segment under the
segment reporting rules under GAAP, which currently includes the following:
Safety and Security Group, Fire Rescue, and Environmental Solutions Group.
Likewise, the term “Divestiture Date” shall mean the date that a transaction
constituting a Divestiture of a Business Segment is finally consummated.

For purposes of this Award Agreement, the term “Divestiture of a Business
Segment” means the following:

 

  (a)

When used with a reference to the sale of stock or other securities of a
Business Segment that is or becomes a separate corporation, limited liability
company, partnership or other separate business entity, the sale, exchange,
transfer, distribution or other disposition of the ownership, either
beneficially or of record or both, by the Company



--------------------------------------------------------------------------------

  or one of its Subsidiaries to “Nonaffiliated Persons” (as that term is defined
in this Section below) of 100% of either (i) the then-outstanding common stock
(or the equivalent equity interests) of the Business Segment or (ii) the
combined voting power of the then-outstanding voting securities of the Business
Segment entitled to vote generally in the election of the board of directors or
the equivalent governing body of the Business Segment;

 

  (b) When used with reference to the merger or consolidation of a Business
Segment that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, 100%
of either (i) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (ii) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or

 

  (c) When used with reference to the sale of the assets of the Business
Segment, the sale, exchange, transfer, liquidation, distribution or other
disposition of all or substantially all of the assets of the Business Segment
necessary or required to operate the Business Segment in the manner that the
Business Segment had been operated prior to the Divestiture Date.

For purposes of this Award Agreement, the term “Nonaffiliated Persons” shall
mean any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.

 

Section 5. Distribution of Shares

 

  (a) Except as specifically provided to the contrary in Section 5(b), the
number of earned shares of Stock with respect to Performance Based Restricted
Stock Units that become vested under this Award shall become distributable as of
the end of the Vesting Period.

 

  (b) Earned shares that vest prior to the end of the Vesting Period under
Sections 4 or 4.1 of this Award Agreement shall become distributable on an
accelerated basis as follows:

 

  (1) If a Change in Control occurs at any time before the end of the Vesting
Period, then the number of earned shares of Stock with respect to Performance
Based Restricted Stock Units that become vested under this Award Agreement shall
become distributable on the date of the Change in Control.

 

  (2) If a Divestiture of a Business Segment occurs at any time before the end
of the Vesting Period, and such divestiture results in the termination of
Employee’s employment with the Company and its Subsidiaries for any reason, then
the number of earned shares of Stock with respect to Performance Based
Restricted Stock Units that become vested under this Award Agreement shall
become distributable on the Divestiture Date.

 

  (3) If an Employee dies or experiences a Permanent Disability before the end
of the Vesting Period, then the number of earned shares of Stock, determined as
of the end of the Performance Period based on actual performance, with respect
to Performance Based Restricted Stock Units that become vested under this Award
Agreement, shall become distributable on the date of such death or Permanent
Disability, as applicable, but in no event earlier than the end of the
Performance Period.

 

  (c) Actual distribution of shares of Stock with respect to earned and vested
Performance Based Restricted Stock Units will occur as soon as administratively
feasible, but in no event more than sixty (60) days after such shares become
distributable as described in this Section 5.

 

Section 6. Stockholder Rights

Employee shall not have any of the rights of a stockholder of the Company with
respect to Performance Based Restricted Stock Units, such as the right to vote
or the right to dividends.

 

Section 7. Beneficiary Designation

Employee may designate a beneficiary or beneficiaries (contingently,
consecutively, or successively) to receive any benefits that may be payable
under this Award Agreement in the event of Employee’s death and, from time to
time, may change his or her designated beneficiary (“a Beneficiary”). A
Beneficiary may be a trust. A Beneficiary designation shall be made in writing
in a form prescribed by the Company and delivered to the Company while the
Participant is alive. If there is no designated Beneficiary surviving at the
death of a Participant, payment of any death benefit of the Participant shall be
made to the persons and in the proportions which any death benefit under the
Federal Signal Corporation Employees’ Retirement Savings Plan is or would be
payable.



--------------------------------------------------------------------------------

Section 8. Units Non-Transferable

Performance Based Restricted Stock Units awarded hereunder shall not be
transferable by Employee. Except as may be required by the federal income tax
withholding provisions of the Code or by the tax laws of any State, the
interests of Employee and his or her Beneficiaries under this Award Agreement
are not subject to the claims of their creditors and may not be voluntarily or
involuntarily sold, transferred, alienated, assigned, pledged, anticipated, or
encumbered. Any attempt by Employee or a Beneficiary to sell, transfer,
alienate, assign, pledge, anticipate, encumber, charge or otherwise dispose of
any right to benefits payable hereunder shall be void.

 

Section 9. Adjustment in Certain Events

If there is any change in the Stock by reason of stock dividends, split-ups,
mergers, consolidations, reorganizations, combinations or exchanges of shares or
the like, the number of Performance Based Restricted Stock Units credited to
Employee’s Performance Based Restricted Stock Unit Account shall be adjusted
appropriately so that the number of Performance Based Restricted Stock Units
credited to Employee’s Performance Based Restricted Stock Unit Account after
such an event shall equal the number of shares of Stock a stockholder would own
after such an event if the stockholder, at the time such an event occurred, had
owned shares of Stock equal to the number of Performance Based Restricted Stock
Units credited to Employee’s Performance Based Restricted Stock Unit Account
immediately before such an event.

 

Section 10. Tax Withholding

The Company shall not be obligated to transfer any shares of Stock until
Employee pays to the Company or a Subsidiary in cash, or any other form of
property, including Stock, acceptable to the Company, the amount required to be
withheld from the wages of Employee with respect to such shares. Employee may
elect to have such withholding satisfied by a reduction of the number of shares
of Stock otherwise transferable under this Award Agreement at such time, such
reduction to be calculated based on the closing market price of the Stock on the
day Employee gives written notice of such election to the Company.

 

Section 11. Section 409A

This Award Agreement shall be construed consistent with the intention that it be
exempt from Section 409A of the Code (together with any Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof, “Section 409A”). However, notwithstanding any other provision of
the Plan or this Award Agreement, if at any time the Administrator of the Plan
determines that this Award (or any portion thereof) may be subject to
Section 409A, the Administrator of the Plan shall have the right in its sole
discretion (without any obligation to do so or to indemnify Employee or any
other person for failure to do so) to adopt such amendments to the Plan or this
Award Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator of the Plan determines are necessary or appropriate either for
this Award to be exempt from the application of Section 409A or to comply with
the requirements of Section 409A.

 

Section 12. Source of Payment

Shares of Stock transferable to Employee, or his or her Beneficiary, under this
Award Agreement may be either Treasury shares, authorized but unissued shares,
or any combination of such stock. The Company shall have no duties to segregate
or set aside any assets to secure Employee’s right to receive shares of Stock
under this Award Agreement. Employee shall not have any rights with respect to
transfer of shares of Stock under this Award Agreement other than the unsecured
right to receive shares of Stock from the Company.

 

Section 13. Continuation of Employment

This Award Agreement shall not confer upon the Employee any right to
continuation of employment by the Company or its Subsidiaries, nor shall this
Award Agreement interfere in any way with the Company’s or its Subsidiaries’
right to terminate the Employee’s employment at any time.

 

Section 14. Amendment

This Award Agreement may be amended by mutual consent of the parties hereto by
written agreement.



--------------------------------------------------------------------------------

Section 15. Governing Law

This Award Agreement shall be construed and administered in accordance with the
laws of the State of Illinois, without giving effect to principles of conflict
of law.



--------------------------------------------------------------------------------

FEDERAL SIGNAL CORPORATION

PERFORMANCE BASED RESTRICTED STOCK UNIT

BENEFICIARY DESIGNATION

 

Employee:  

 

     Social Security No.:   

 

Address:  

 

     Date of Birth:   

 

 

       

Employee hereby designates the following individual(s) or entity(ies) as his or
her beneficiary(ies) pursuant to Federal Signal Corporation 2005 Executive
Incentive Compensation Plan (2010 Restatement) (Insert Name, Social Security
Number, Relationship, Date of Birth and Address of Individuals and/or fully
identify any trust beneficiary by the Name of the Trust, Date of Execution of
the Trust, the Trustee’s Name, the address of the trust, and the employer
identification number of the trust):

 

Primary Beneficiary(ies)

 

 

Contingent Beneficiary(ies)

 

 

The Participant hereby reserves the right to change this Beneficiary
Designation, and any such change shall be effective when the Participant has
executed a new or amended Beneficiary Designation form, and the receipt of such
form has been acknowledged by the Company, all in such manner as specified by
the Company from time to time, or on a future date specified by any such new or
amended Beneficiary Designation form.

IN WITNESS WHEREAS, the Participant has executed this Beneficiary Designation on
the date designated below.

 

Date:            ,          

 

        Signature of Employee Received:               FEDERAL SIGNAL CORPORATION
Date:            ,          By:  

 